

116 HR 3719 IH: To amend the Continuing Appropriations Act, 2021 and Other Extensions Act to limit financial assistance provided to State-owned enterprises, and for other purposes.
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3719IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Sean Patrick Maloney of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Continuing Appropriations Act, 2021 and Other Extensions Act to limit financial assistance provided to State-owned enterprises, and for other purposes.1.Limitation on financial assistance for state-owned enterprisesTitle I of division B of the Continuing Appropriations Act, 2021 and Other Extensions Act (Public Law 116–159) is amended by adding at the end the following: 1107.Limitation on financial assistance for state-owned enterprises(a)In generalFunds authorized under this division may not be used in awarding a contract, subcontract, grant, or loan to an entity that is owned or controlled by, is a subsidiary of, or is otherwise related legally or financially to a corporation based in a country that—(1)is identified as a nonmarket economy country (as defined in section 771(18) of the Tariff Act of 1930 (19 U.S.C. 1677(18))) as of the date of enactment of this Act;(2)was identified by the United States Trade Representative in the most recent report required by section 182 of the Trade Act of 1974 (19 U.S.C. 2242) as a priority foreign country under subsection (a)(2) of that section; and(3)is subject to monitoring by the Trade Representative under section 306 of the Trade Act of 1974 (19 U.S.C. 2416).(b)ExceptionFor purposes of subparagraph (A), the term otherwise related legally or financially does not include a minority relationship or investment.(c)International agreementsThis paragraph shall be applied in a manner consistent with the obligations of the United States under international agreements..